UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4175


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHONG DINH TRAN, a/k/a Tran Tran, a/k/a Randy Tran,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cr-00645-WDQ-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Woll, WOLL & WOLL, PA, Bethesda,               Maryland, for
Appellant.    Leo Joseph Wise, OFFICE OF THE              UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phong Dinh Tran pleaded guilty to conspiracy to commit bank

fraud, in violation of 18 U.S.C. § 1349 (2012).                           On appeal, he

argues that the district court erred in denying his motion to

withdraw his guilty plea.             The Government has filed a motion to

dismiss the appeal pursuant to the appellate waiver contained in

Tran’s    plea    agreement.        We    deny   the     motion      to    dismiss     and

affirm.

      “It is well settled that a criminal defendant may waive the

statutory      right    to   appeal     his    sentence.”        United       States    v.

Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135 S.

Ct. 1579 (2015).         “[T]he waiver will be enforced to preclude a

defendant      from     appealing     a    specific      issue       if      the   record

establishes      that    the    waiver     is    valid    and     the      issue   being

appealed is within the scope of the waiver.”                     Id.       We review an

appellate      waiver’s      validity      de    novo.          United       States    v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).

      We conclude that Tran’s appellate waiver does not prevent

our   review     of    the   district     court’s    denial     of     his    motion   to

withdraw his guilty plea.                 Even a valid waiver of appellate

rights will not foreclose a colorable constitutional challenge

to the validity of a guilty plea.                   United States v. Attar, 38
F.3d 727, 733 n.2 (4th Cir. 1994).                   Because Tran’s motion to



                                           2
withdraw     was    premised   on     his       claim    that      his       plea   was     not

knowing, we deny the government’s motion to dismiss the appeal.

      We review the denial of a plea withdrawal motion for abuse

of discretion.       United States v. Thompson-Riviere, 561 F.3d 345,

348   (4th   Cir.    2009).      To    withdraw         a    guilty      plea       prior   to

sentencing, a defendant must “show a fair and just reason for

requesting    the    withdrawal.”           Fed.    R.       Crim.      P.    11(d)(2)(B).

“[T]he     defendant     bears      the     burden          of     demonstrating           that

withdrawal should be granted.”                  Thompson-Riviere, 561 F.3d at

348 (internal quotation marks omitted).                          Where, as here, the

district     court     substantially            complies         with    the        Rule    11

requirements, the defendant must overcome a strong presumption

that his guilty plea is final and binding.                           United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

      In deciding a plea withdrawal motion, the district court

must consider the six factors established in United States v.

Moore, 931 F.2d 245 (4th Cir. 1991).                    Thompson-Riviere, 561 F.3d

at 348.      We have reviewed the record in this case and, after

carefully considering these factors, conclude that the district

court did not abuse its discretion in denying Tran’s motion to

withdraw his guilty plea.

      Accordingly, we affirm the district court’s judgment.                                 We

dispense     with    oral     argument      because          the     facts      and    legal



                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   4